United States Court of Appeals
                     For the First Circuit


No. 13-1776

                     FRONTIER FISHING CORP.,

                      Plaintiff, Appellant,

                               v.

              PENNY PRITZKER; KATHRYN D. SULLIVAN,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on October 24, 2014 is
amended as follows:

     On page 12, line 1, the word "Fourth" is changed to "Fifth".